Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the video camera comprises a light source” in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show “vertical line 5, horizontal line 6” in Fig.4 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "6" and "7" have both been used to designate horizontal line (see PG Pub [0057,0059]), reference character 7 appears to be directed to endoscope mask according to the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Murakita (US 2018/0027165 A1) in view of Koiso (US 2019/0053693 A1).
Regarding claim 1, Murakita teaches an endoscopic system comprising: one or more processors [0028] Fig.1 configured to: 
Receive image data (processing device 100 receive image signal [0031] Fig.1) representing an image from a video camera (insertion unit 200 including imaging element 232 Fig.1 [0030-0033]) of an endoscope (insertion unit 200 maybe a rigid or soft endoscope [0030] Fig.1);
Segment the image into at least two sections (exemplary configuration, first section includes peripheral area N1, N3 on the left and separated by a center vertical line going through center are Ce; second section include peripheral area N2, N4 on the right; each peripheral area is not limited to include multiple pixels [0055] Fig.5);
Segment each of the at least two sections into a plurality of subsections (first section segmented into two subsections N1, N3; second section segmented into two subsections N2, N4);
Calculate a representative pixel value for each of the subsection (luminance of the peripheral areas N1 to N4 is the average luminance of the pixels of the respective peripheral area [0055]);
Adjust a parameter of the video camera (image processing device 100 includes exposure control capable of controlling light source 310 Fig.1 [0035] and adjust parameter for controlling exposure such as shutter speed of image sensor, gain, etc [0043]) based on the pixel value of the subsection ([0040-0054]).

Murakita teaches limitation recited above, which the processor performs image processing using pixel value from an endoscopic image of a type of endoscope, and further teaches the exemplary embodiment of insertion unit 200 can be a rigid or soft endoscope [0030], which suggests processor is capable of processing endoscopic images from different type of endoscope which includes different characteristic, and video camera inside insertion portion of an endoscope. However, Murakita does not disclose video camera being coupled to endoscope, determining what type of endoscope is coupled to the video camera based on the pixel value.  
Koiso in the art of endoscopic image processing, teaches an endoscopic system including processor that process images of different type of endoscope, which the endoscope is coupled to a camera head, the endoscope having different scope mask (corrects optical distortion caused by different type of endoscopes having different internal optical system, such as different lens diameter) by processing luminance signal of pixels in the captured image ([0004-0007] claim 1). 
Koiso’s endoscopic system includes plurality types of endoscope which its optical systems having different diameter (2a, 2b Fig.1 [0023]), Koiso’s processor detects the mask diameter of a type of endoscope (Fig.3, 4, [0047-0050]) by utilizing pixels luminance of the image ([0050]), determine what type of endoscope is coupled to the video camera (comparing the mask diameter of the current endoscope to a recorded endoscope mask diameter, determined what type of the endoscope by determine either the current mask diameter is the same or different than the recorded mask diameter [0076-0078]), and apply adjustment based on the result [0081].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Murakita’s video camera, to include a video camera coupleable to an endoscope, and image processing method to include a known technique of identify what type of endoscope is coupled to the video camera based on pixel value (calculate the scope mask of different endoscope), such as that taught by Koiso, as an known alternative way of incorporating video camera to endoscope, and apply the image processing method step of Koiso to Murakita’s current processing method, to improve Murakita’s processor so that Murakita’s processor is capable of recognizing different endoscope having different scope mask, and apply adjustment of parameter of the video camera based on the type of endoscope.

Regarding claim 2, Murakita and Koiso teaches limitation stated above, Murakita further teaches the parameter comprises at least one of video gain level, sharpness level, camera shutter speed, or gamma level ([0043-0045]).
Regarding claim 3, Murakita and Koiso teaches limitation stated above, and the combination further teaches wherein the video camera (coupleable video camera head) comprises a light source (camera head 5 connectable to light source device 3 Fig.1 Koiso).
Regarding claim 4, Murakita and Koiso teaches limitation stated above, Murakita further teaches wherein the parameter comprises light source setting (image processing device 100 includes exposure control unit 110 controls the light source 310 thus including a control setting of the light source, e.g. light source setting [0035], thus capable of controlling light source setting of the modified device).
Regarding claim 5, Murakita and Koiso teaches limitation stated above, Murakita further teaches wherein the parameter is a parameter for processing ([0043-0045]) or displaying images acquired by the video camera.
Regarding claim 6, Murakita and Koiso teaches limitation stated above, Koiso further teaches wherein the type of endoscope determined is dependent upon a physical characteristic of the endoscope (depending on scope mask diameter which depending on internal optical system e.g. physical characteristic of the endoscope [0004-0005] [0047-0050]).
Regarding claim 7, Murakita and Koiso teaches limitation stated above, Koiso further teaches wherein the physical characteristic of the endoscope comprises a size of a scope mask of the endoscope ([0023] [0047-0050] [0064-0065] [0069] [0075-0086]).
Regarding claim 8, Murakita and Koiso teaches limitation stated above, Murakita further teaches wherein calculating the representative pixel value for each of the subsections (average pixel value of each peripheral section N1-N4) comprises calculating a representative luminance for a plurality of pixels within each subsection ([0055]).
Regarding claim 9, Murakita and Koiso teaches limitation stated above, Koiso further teaches wherein determining what type of endoscope is coupled to the video camera (determining scope mask of different type of endoscopes) comprises comparing the representative luminance for each subsection with threshold luminance value for each subsection for a given endoscope type (Koiso, comparing current value and recorded value [0047-0050] [0064-0065] [0069] [0075-0086]).
Regarding claim 10, Murakita and Koiso teaches limitation stated above, Murakita further teaches wherein a boundary of each section (N1 N3 and N2 N4) is defined by a vertical line through a center of the image, a horizontal line through the center of the image, and or an image boundary line (FIG.5).
 Regarding claim 11, Murakita and Koiso teaches limitation stated above, Murakita further teaches wherein the image is segmented into four sections (Murakita’s image can be separated into four sections N1, N2, N3, N4 Fig.5).
Regarding claim 12, Murakita and Koiso teaches limitation stated above, Murakita further teaches wherein a boundary of each section (N1 N3 and N2 N4) is defined by a vertical line through a center of the image, a horizontal line through the center of the image, and an image boundary line (annotated FIG.5 below).

    PNG
    media_image1.png
    482
    549
    media_image1.png
    Greyscale

Murakita Annotated Fig.5


	Regarding claim 13, Murakita and Koiso teaches limitation stated above, the combination further teaches wherein a boundary of each subsection is defined by a portion of a circumference of an image produced by a predetermined sized endoscope (see exemplary boundary of subsection below annotated Fig.3 of Koiso),  

    PNG
    media_image2.png
    514
    629
    media_image2.png
    Greyscale

Koiso Annotated Fig.3
And a portion of a circumference of an image produced by a second predetermined sized endoscope (see Fig.4 showing two different sized endoscope, since pixel number of peripheral section N1-N4 is not limited, the boundary of N1-N4 can be define by a portion of circumference of an image produced by predetermined size endoscope, as exemplified above in annotated Fig.3 of Koiso [0047]), a vertical line through a center image, a horizontal line through the center image, and or an image boundary line (vertical and horizontal line see annotated Fig.5 of Murakita above).

Regarding claim 14, Murakita and Koiso teaches limitation stated above, the combination further teaches wherein a boundary of a subsection is defined by at least a portion of a circumference of an image produced by a first predetermined sized endoscope (see exemplary boundary of subsection above annotated Fig.3 of Koiso, and Fig.4),  and a portion of a circumference of an image produced by a second predetermined sized endoscope (see Fig.4 showing two different sized endoscope [0047]), wherein a diameter of an image produced by the second predetermined sized endoscope is larger than the diameter of an image produced by the first predetermined sized endoscope (Koiso Fig.4).
	Regarding claim 15, Murakita and Koiso teaches limitation stated above, Murakita further teaches wherein the at least two sections (N1 N3; N2 N4) are segmented into four subsections (N1 N2 N3 N4 Fig.5).
Regarding claim 16, Murakita and Koiso teaches limitation stated above, the combination further teaches wherein a boundary of each subsection is defined by a portion of a circumference of an image produced by a predetermined sized endoscope (see exemplary boundary of subsection above annotated Fig.3 of Koiso), and a portion of a circumference of an image produced by a second predetermined sized endoscope (see Fig.4 showing two different sized endoscope, since pixel number of peripheral section N1-N4 is not limited, the boundary of N1-N4 can be define by a portion of circumference of an image produced by predetermined size endoscope, as exemplified above in annotated Fig.3 of Koiso [0047]), a vertical line through a center image, a horizontal line through the center image, and or an image boundary line (vertical and horizontal line see annotated Fig.5 of Murakita above).

	Regarding claim 17, Murakita and Koiso teaches limitation stated above, Koiso teaches the type of endoscopes includes endoscopes having different scope mask diameter Fig.4. However, does not disclose expressly wherein the type of endoscope is a 4mm endoscope, a 5mm endoscope, or a 10mm endoscope. 
	At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to choose the type of endoscope is a 4mm endoscope, a 5mm endoscope, or a 10mm endoscope, as the type of endoscope being used in the endoscopic system, because Applicant has not disclosed that the type of endoscope is a 4mm endoscope, a 5mm endoscope, or a 10mm endoscope provides an advantage, is used for a particular purposes, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either 4mm, 5mm, or 10mm endoscope, or endoscope having different diameter such as disclosed by Koiso, because both measurement of the type of endoscope provides the same function of being a calculation parameter for the processor to determine the type of endoscope is being coupled to the camera head.

	Regarding claim 18, Murakita and Koiso teaches limitation stated above, the combination further teaches wherein the type of endoscope comprises an alignment of the endoscope (Murakita Fig. 5-7, Koiso Fig.3-4).

Regarding claim 19, Murakita teaches method comprising: 
Receive image data (processing device 100 receive image signal [0031] Fig.1) representing an image from a video camera (imaging element 232 Fig.1 [0030-0033]) of an endoscope (insertion unit 200 maybe a rigid or soft endoscope [0030] Fig.1);
Segmenting the image into at least two sections (exemplary configuration, first section includes peripheral area N1, N3 on the left and separated by a center vertical line going through center are Ce; second section include peripheral area N2, N4 on the right; each peripheral area is not limited to include multiple pixels [0055] Fig.5);
Segmenting each of the at least two sections into a plurality of subsections (first section segmented into two subsections N1, N3; second section segmented into two subsections N2, N4);
Calculating a representative pixel value for each of the subsection (luminance of the peripheral areas N1 to N4 is the average luminance of the pixels of the respective peripheral area [0055]);
Adjusting a parameter of the video camera (exposure control may adjust parameter for controlling exposure such as shutter speed of image sensor, gain, etc [0043]) based on the pixel value of the subsection ([0040-0054]).
Murakita teaches limitation recited above, which the processor performs image processing using pixel value from an endoscopic image of a type of endoscope, and further teaches the exemplary embodiment of insertion unit 200 can be a rigid or soft endoscope [0030], which suggests processor is capable of processing endoscopic images from different type of endoscope which includes different characteristic, and video camera inside insertion portion of an endoscope. However, Murakita does not disclose video camera being coupled to endoscope, determining what type of endoscope is coupled to the video camera based on the pixel value.  
Koiso in the art of endoscopic image processing, teaches an endoscopic system including processor that process images of different type of endoscope, which the endoscope is coupled to a camera head, the endoscope having different scope mask (corrects optical distortion caused by different type of endoscopes having different internal optical system, such as different lens diameter) by processing luminance signal of pixels in the captured image ([0004-0007] claim 1). 
Koiso’s endoscopic system includes plurality types of endoscope which its optical systems having different diameter (2a, 2b Fig.1 [0023]), Koiso’s processor detects the mask diameter of a type of endoscope (Fig.3, 4, [0047-0050]) by utilizing pixels luminance of the image ([0050]), determine what type of endoscope is coupled to the video camera (comparing the mask diameter of the current endoscope to a recorded endoscope mask diameter, determined what type of the endoscope by determine either the current mask diameter is the same or different than the recorded mask diameter [0076-0078]), and apply adjustment based on the result [0081].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Murakita’s video camera, to include a video camera coupleable to an endoscope, and image processing method to include a known technique of identify what type of endoscope is coupled to the video camera based on pixel value (calculate the scope mask of different endoscope), such as that taught by Koiso, as an known alternative way of incorporating video camera to endoscope, and apply the image processing method step of Koiso to Murakita’s current processing method, to improve Murakita’s processor so that Murakita’s processor is capable of recognizing different endoscope having different scope mask, and apply adjustment of parameter of the video camera based on the type of endoscope.


Regarding claim 20, Murakita teaches a non-transitory computer readable storage medium storing instruction configured to be executed by a surgical system and to cause the surgical system to:
Configured to be executed by an endoscopic system and to cause the endoscopic system to:
Receive image data (processing device 100 receive image signal [0031] Fig.1) representing an image from a video camera (imaging element 232 Fig.1 [0030-0033]) of an endoscope (insertion unit 200 maybe a rigid or soft endoscope [0030] Fig.1);
Segment the image into at least two sections (exemplary configuration, first section includes peripheral area N1, N3 on the left and separated by a center vertical line going through center are Ce; second section include peripheral area N2, N4 on the right; each peripheral area is not limited to include multiple pixels [0055] Fig.5);
Segment each of the at least two sections into a plurality of subsections (first section segmented into two subsections N1, N3; second section segmented into two subsections N2, N4);
Calculate a representative pixel value for each of the subsection (luminance of the peripheral areas N1 to N4 is the average luminance of the pixels of the respective peripheral area [0055]);
Adjust a parameter of the video camera (exposure control may adjust parameter for controlling exposure such as shutter speed of image sensor, gain, etc [0043]) based on the pixel value of the subsection ([0040-0054]).

Murakita teaches limitation recited above, which the processor performs image processing using pixel value from an endoscopic image of a type of endoscope, and further teaches the exemplary embodiment of insertion unit 200 can be a rigid or soft endoscope [0030], which suggests processor is capable of processing endoscopic images from different type of endoscope which includes different characteristic, and video camera inside insertion portion of an endoscope. However, Murakita does not disclose video camera being coupled to endoscope, determining what type of endoscope is coupled to the video camera based on the pixel value.  
Koiso in the art of endoscopic image processing, teaches an endoscopic system including processor that process images of different type of endoscope, which the endoscope is coupled to a camera head, the endoscope having different scope mask (corrects optical distortion caused by different type of endoscopes having different internal optical system, such as different lens diameter) by processing luminance signal of pixels in the captured image ([0004-0007] claim 1). 
Koiso’s endoscopic system includes plurality types of endoscope which its optical systems having different diameter (2a, 2b Fig.1 [0023]), Koiso’s processor detects the mask diameter of a type of endoscope (Fig.3, 4, [0047-0050]) by utilizing pixels luminance of the image ([0050]), determine what type of endoscope is coupled to the video camera (comparing the mask diameter of the current endoscope to a recorded endoscope mask diameter, determined what type of the endoscope by determine either the current mask diameter is the same or different than the recorded mask diameter [0076-0078]), and apply adjustment based on the result [0081].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Murakita’s video camera, to include a video camera coupleable to an endoscope, and image processing method to include a known technique of identify what type of endoscope is coupled to the video camera based on pixel value (calculate the scope mask of different endoscope), such as that taught by Koiso, as an known alternative way of incorporating video camera to endoscope, and apply the image processing method step of Koiso to Murakita’s current processing method, to improve Murakita’s processor so that Murakita’s processor is capable of recognizing different endoscope having different scope mask, and apply adjustment of parameter of the video camera based on the type of endoscope.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546. The examiner can normally be reached Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINQIAO HUANG/           Examiner, Art Unit 3795

/MICHAEL J CAREY/           Supervisory Patent Examiner, Art Unit 3795